Citation Nr: 1137957	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  07-37 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 1945 to February 1947.  

This issue comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied a claim for service connection for a cervical spine disability.  

In December 2008, the Board remanded the claim for further development.  In August 2009, the Board denied the claim.  A Joint Motion for Remand was filed the United States Court of Appeals for Veterans Claims (Court) and in an April 2010 Order the motion was granted pursuant to the instructions in the Joint Motion.  

In March and July 2011, this claim was remanded.  The Board finds that development has been properly completed.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not serve in combat.  

2.  A preponderance of the evidence is against a finding that chronic cervical spine disability had its clinical onset, increased in severity or is otherwise related to service.  


CONCLUSION OF LAW

A cervical spine disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist 

In a November 2006 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2010).  

Additionally, in cases where VA is unable to obtain records, or if after continued efforts to obtain federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA is to provide the claimant oral or written notice of that fact.  38 C.F.R. § 3.159(e) (2010).  Notice must contain the identity of the records VA was unable to obtain; an explanation of the efforts VA made to obtain the records; a description of any further action VA will take regarding the claim; and notice that the claimant is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(1).  In O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991), the Court of Appeals for Veterans Claims (Court) held: "... in a case where the service medical records are presumed destroyed ... the BVA's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened."  

Here, the Board finds that the Veteran was not treated in service for a neck disability.  As explained, it appears many of his service treatment records are in the file (including dental records, an induction examination and a separation examination).  A December 2006 Personnel Information Exchange System response stated that the Veteran's records were fire-related and there were no service treatment records.  

In keeping with O'Hare, VA attempted to search for other military records and requested more information to attempt to search for the records from the Veteran's private doctors (Kantor and Sills).  An April 2008 PIES request and response showed that further medical or other service records were requested.  If none were found, the request was to search sick/morning reports for "80 QM or QN Dep Co 5th Army" around Livorno, Italy for the period from May 1946 to July 1946.  The instructions said to look for any remarks pertaining to a car accident with five soldiers and the dispensary hospital.  The response was that the morning and sick reports failed to list the Veteran.  A June 10, 1946 morning report was provided which specifically referred to a record of events involving "QM Dep Co Sup the 80th QM Dep Co Sup."  This division was activated for the purposes of operating "Depot 5L 51"; there was no mention of any accident or incidents.  In May 2008, the Veteran was notified that nothing was found in morning and sick reports.  The Veteran was given proper notice in March and April 2011 regarding the lack of service treatment records showing that he received medical care for an accident causing his cervical spine injury.  A formal finding of unavailability memorandum was also issued.  After this notice was sent to the Veteran, his claim was re-adjudicated.  

In January 2009, the Veteran stated that Dr. Kantor's records were destroyed and Dr. Sills could not be located.  In February, he again reiterated that private records were unavailable but he sent his current doctor's records, and said he was in 80th QM (this was already reflected in prior search).  The Board finds Veteran has been able to participate effectively in the processing of his claims.  

In July 2011, the Veteran was given a VA examination.  The Board finds the duties to notify and to assist have been met.  


Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  

Silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (analogizing to the Federal Rules of Evidence).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  For competency, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For example, in the Jandreau case, the Federal Circuit stated that a layperson can identify a simple condition like a broken leg, but not a form of cancer.  492 F.3d at 1377, Footnote 4.  

Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).  See also 38 C.F.R. § 3.159(a)(2) (2010) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of the VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304 (2010).  

The Veteran filed his claim of service connection for residuals of a neck injury in November 2006.  At this time, he stated his disability began in November 1944 (he entered service in June 1945).  He said he was never treated by anyone for this disability.  A July 2006 letter (which was unsigned; the Veteran later indicated his wife wrote it) stated that the Veteran's neck disability had worsened over time.  A September 2006 statement from the Veteran's brother showed that the brother remembered receiving letters from the Veteran when he was in service in Europe.  The brother remembered an important letter about the Veteran's trip to Florence, Italy where the Veteran was in a motor vehicle accident.  The Veteran wrote that he had been hurt in the accident but did not go to the hospital; it took two weeks for him to recover from the injury.  The Veteran did not "make a big deal" about the wreck in his letter.  The brother said he had to be careful not to tell their mother what the Veteran had written.  The time of the accident was about January 1946.  

In April 2007, VA received a January 2007 statement from the Veteran's wife.  She stated that she has been married to the Veteran for 55 years and the Veteran treated his injury "all though the many years" of their marriage.  She stated they worked together for 40 years, but the Veteran re-injured his neck and back and could not work anymore.  She said they needed increased income to keep up with costs in their old age.  

In a January 2007 statement (also received in April 2007), the Veteran said he was in an accident in June 1946.  He said he was treated at the 80th medical facility along with the three other soldiers in the accident.  He said he was in the 5th Army located outside of Livorno, Italy (also known as "Leghorn" Italy).  He stated that after his discharge he was treated at Sinai Hospital located in Detroit, Michigan for pain and suffering.  

In his notice of disagreement, the Veteran again stated he was injured in June 1946 in Livorno, Italy (near the Leaning Tower of Pisa).  He claimed he was taken to the hospital dispensary for two weeks.  He also said he never complained about his neck because he could cope with the pain.  He said he had not filed a claim for 50 years because he was very stubborn.  

In September 2007, a statement from SY was submitted.  SY remembered getting a letter in the mid-1940s that stated the Veteran was in a vehicle accident.  SY did not state who the letter was from.  SY stated that he or she did not remember what, where, or how the accident happened.  SY stated it was a long time ago.  SY did not identify him or herself in the letter or explain how he or she knew the Veteran.  

In his October 2007 appeal, the Veteran directed attention to "med station stay in Italy from October 1945 to November 1945" for injuries he received in a car accident.  In March 2009, he submitted another statement asserting that when he was in Italy, he went to the dispensary for all injuries.  

In April 2011, the Veteran stated again that he was in an accident in Italy.  He said that he went to an aid station.  He was 85 years old and it was very frustrating for him to have to remember what happened in June 1946.  On a second page, he questioned whether he could remember an accident "in June of 1944 or 1945."  He remembered they were delivering body bags and were in a command car.  He went to the aid station.  He was young and did not want to make "a big issue" about it.  He said he had spine trouble since service and complained to doctors Kantor and Sills.  He said he also recently had an accident in his garage when he lifted a heavy object and sneezed; he said he "re-injured" his neck and upper back.  

Service treatment records do not show treatment for, a diagnosis of, or complaints of a neck injury.  A June 1945 induction physical examination showed no musculoskeletal defects.  His scar from a past appendectomy in 1930 was noted.  He received dental treatment in 1945.  The December 1946 separation examination showed no musculoskeletal defects.  The area addressing injuries or diseases is left blank as none were reported.  The only thing noted was an appendectomy scar (well-healed, existed prior to service).  

The Veteran's separation qualification record (covering June 1945 to February 1947) shows the Veteran served as supply clerk and was in charge of shipping.  His enlisted record and report of separation showed he was outside the United States from November 30, 1945 to December 24, 1946.  

In February 1952, the Veteran filed a dental claim.  He stated that he had a dental disease or injury in service.  

More recent medical evidence shows the Veteran has current neck symptoms and diagnoses.  An August 2006 record from Dr. Hanna showed that the Veteran complained of neck pain and gave a history of "having had a neck injury as a young man" and had occasional aches.  Most recently he was carrying a heavy object and sneezed.  He had sharp pain in the posterior cervical area.  He continued to have discomfort even after taking a pain reliever.  Physical examination revealed minimal limitation and mild tenderness.  The assessment was probable cervical strain in a patient with underlying chronic cervicalgia.  

An August 2006 record from Dr. Hanna showed that the Veteran had evidence of degenerative joint disease, but no radiculopathy or radiation of pain.  X-rays from the same month showed an impression of multilevel degenerative disc disease with spondylitic changes.  There was mild bilateral neural forminal narrowing due to bony encroachment.  There was also mild multilevel facet degenerative change.  There was no acute fracture or misalignment.  An October 2007 physical therapy record showed the Veteran reported symptoms of cervical pain that had started three weeks prior.  The Veteran complained of pain and limited motion.  

In July 2011, the Veteran received a VA examination.  The Veteran was diagnosed with cervical spondylosis and arthritis.  All evidence was reviewed, including private medical records, VA records, and the statement from the Veteran's brother stating the Veteran wrote a letter telling the brother that he was in an accident in service.  The examiner opined that the diagnosed disabilities were less likely as not caused by military service because a neck injury was not documented in service treatment records and there was no medical report of a neck problem until decades after the Veteran left service.  

The Board finds that service connection for a cervical spine disability is not warranted.  The only competent evidence showing an incident in service consists of the statements of the Veteran's brother and SY.  The Veteran's wife is competent as to the continuity of some type of symptoms.  

The Veteran is competent to testify to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit, 5 Vet. App. at 93.  Here, he is competent to state that he had an accident in service where he hurt his neck.  He is also competent to identify a neck injury because this type of injury has unique and readily identifiable features.  Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. at 307.  Have pain from a neck injury is something that can be competently reported by the Veteran because it within his own personal experience.  38 C.F.R. § 3.159(a)(2).  

The statements of SY, the Veteran's brother and his wife are not competent to state the Veteran injured his neck or incurred cervical spine disability in service.  They have no direct personal knowledge regarding what happened in service; they were not present in service.  The Veteran's brother admitted he heard about a motor vehicle accident via letter.  SY stated he or she also received a letter from the Veteran as well, but was very vague on details, stating "it was a long time ago."  The Board finds that the Veteran's brother and SY are competent to state that they heard about the Veteran being in a motor vehicle accident.  Neither individual specified that the Veteran injured his neck in the incident.  

The Veteran's wife never claimed to be present during service and only stated the Veteran had always had some problems and re-injured his back and neck many years later.  While she is competent to state she remembered the Veteran having symptoms, she was not specific in her statements about what the symptoms were or what body part was affected.  The symptoms were present for years (she stated he had an injury "many years").  

The Board has no reason to doubt the competency of the medical evidence in the file, including the service treatment records and the more recent medical records.  The separation examination showing no musculoskeletal defects is assigned great weight as it bears directly on the issue of whether chronic cervical spine disability resulted from any event, injury, or disease suffered in service.  Silence in medical records may be relevant evidence that symptoms were not present if the record would normally have recorded such symptoms.  See, Buczynski, 24 Vet. App. at 224.  The more recent medical evidence shows the Veteran has current cervical spine disability and is assigned great weight for showing a present disability.  

The Board finds that the Veteran is an unreliable historian because he has been inconsistent regarding what happened in service.  Under Caluza, 7 Vet. App. 498, credibility is a determination for the Board.  For example, in the Veteran's notice of disagreement, he said the accident in service was in June 1946.  In his appeal, he said he was at a medical station in Italy from October to November 1945.  The accident can't take place at both times (unless it was two accidents, which has not been alleged).  The accident likely was not in October or November 1945, because the Veteran did not arrive in the European Theater of Operations until December 10, 1945, according to his service records.  

The Veteran has also been inconsistent about if and when he was treated.  In his November 2006 claim for a neck injury, he stated his disability began in November 1944 (before he entered service).  He also said he was never treated by anyone for this disability on his claim form.  Later, in a January 2007 statement, he said he was treated at the time and after the accident.  In July 2006, he told Dr. Hanna he had neck pain and gave a history of having a neck injury as a young man.  In September and October 2006, at physical therapy, the Veteran reported his cervical symptoms began three weeks prior.  The Veteran has asserted his neck problems have persisted since service, but his separation examination says nothing about an injury or any residuals.  

Compounding the above, the Veteran asserts this incident happened, but a search for relevant morning or sick reports was negative.  Also, the Veteran's has asserted his neck was symptomatic since service, but did not mention any cervical spine disability when filing a claim for VA benefits in February 1952.  

For all of the above reasons, the Board finds that at best, the Veteran's memory is not very good.  The Veteran has admitted as much in several statements.  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise; instead, the probative value of lay statements is to be weighed like all other evidence.  Bardwell, 24 Vet. App. 36.  The Board finds the Veteran is not credible and his testimony is assigned little weight.  

The Board has no reason to doubt the credibility of the lay statements by the Veteran's brother, SY and his wife or the medical evidence, however, this evidence is not directly on point regarding the issue of whether the Veteran incurred a neck injury or cervical spine disability in service.  The credible lay evidence suggests that an incident occurred in service (a motor vehicle accident), but it does not convincingly show that the neck was injured or that cervical spine symptoms persisted since service.  The medical evidence, which shows a present disability of arthritis and spondylosis, similarly does not show a nexus to service.  The medical evidence, including the separation examination which did not state the Veteran had residuals from any in-service injury, and the July 2011 VA examination, which did not find that there was a nexus to service after considering all of the evidence, is assigned great weight.  This evidence is competent and probative.  

Weighing the evidence, the Board finds service connection for a cervical spine disability is not warranted.  The evidence does not show that the Veteran's cervical spine disability is related to his service.  All the evidence does not show that the cervical spine disability was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, the record does not show and the Veteran does not assert that he served in combat; as a result, no presumption is available under 38 U.S.C.A. § 1154(b) (West 2002).  The reasonable doubt rule in not applicable and the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  



ORDER

Service connection for a cervical spine disability is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


